MAYFIELD, J.
Appellant sued appellees as individuals and as a partnership. The suit was upon a promissory note, signed by the partnership, per one of the defendants as manager, and indorsed by the other. The defendants admitted the execution of the note as above described. Defendants filed pleas denying the partnership, but alleging that Healing Springs Mercantile Company was an individual business, owned by one M. A. J. Loper, and managed by John F. Loper. Appellant filed replications to these pleas, setting up *499that the parties by their acts had estopped themselves from denying the existence of their liability as partners. Demurrers were sustained to these replications. Trial was had upon the special pleas and the general issue.
The undisputed evidence showed that plaintiff was entitled to the general affirmative charge. The trial court, however, excluded all the plaintiff’s evidence, and gave the general affirmative charge for the defendants. Upon what theory this could have been done it is impossible to conceive. The special pleas of defendants were wholly insufficient. Those attempting to deny the partnership were not even colorable as a defense against the defendants individually. The plea setting up that plaintiff was a foreign corporation was wholly insufficient as an answer to the complaint. If the pleas had been good, the replications, as the evidence indisputable shows, would have been perfect answer to the pleas.
The judgment is reversed, and the cause remanded.
Reversed and remanded.
Dowdell, G. J., and Simpson and Anderson, JJ., concur.